DETAILED ACTION
This final action is in response to amendment filed on 04/26/2021. In this amendment, claims 1, 4, 7, 9, 11, 14, 16, 17, 19 and 20 have been amended, and claims 8 and 18 have been cancelled. Claims 1-7, 9-17 and 19-20 are pending, with claims 1 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation under 35 U.S.C. § 112(f)
On pages 6-13, applicant argues that the terms "watermark generator", a "trigger", an "encoder", a "media output" used in claim 1 and a "watermark payload extractor" used in claim 10 are structural terms, and thus 35 U.S.C. 112(f) should not be invoked.
The examiner respectfully disagrees. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., watermark generator, trigger, encoder, media output in claim 1 and watermark payload extractor in claim 10) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. These 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Rejections Under 35 U.S.C. §103
Applicant’s arguments with respect to rejections under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0129841, published May 8, 2014), Lynch et al. (US 2016/0329058, published Nov. 10, 2016) and Blesser et al. (US 2016/0078874, published Mar. 17, 2016).
As per claim 1, McMillan discloses a device (McMillan Fig. 1, media presentation device 102) comprising: 
a media receiver to receive a media signal (McMillan par. 15, media may be delivered to the media presentation device 102 via one or more media providers 106); 
a watermark generator to generate watermarks (McMillan par. 24, The watermark generator 127 may generate the watermarks using any technique for embedding identifying information in media); 
a trigger to activate the watermark generator to generate the watermarks based on an input (McMillan par. 42, The watermark generator 127 then generates a watermark based on the determined identifier(s) (block 608)); 
an encoder to encode the media signal with the watermarks to synthesize an encoded media signal (McMillan par. 43, The watermark generator 127 acquires the audio of the media from the media rendering engine 124, processes the audio to inject the watermark into the audio); 
a meter external to the device (McMillan Fig. 1, meter 108 external to device 102);
a media output to render the encoded media signal (McMillan par. 43, The watermark generator 127 acquires the audio of the media from the media rendering engine 124, processes the audio to inject the watermark into the audio, and returns the audio to the media rendering engine 124; McMillan par. 17, presentation of media by the media rendering engine 124). 

trigger to activate based on an external input; 
the encoder to adjust, based on a quality indicator from a meter external to the device, a frequency at which the watermarks are encoded in the media signal to synthesize the encoded media signal.
Lynch teaches:
trigger to activate based on an external input (Lynch par. 27, Upon receiving the activation signal 114, portable device 102 becomes operative to sample room audio).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Lynch for triggering to activate based on an external input. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation. 
Blesser teaches:
adjust, based on a quality indicator from a meter external to the device, a frequency at which the watermarks are encoded in the media signal to synthesize the encoded media signal (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or some other mechanism to deliver statistics indicating the quality of the detected watermark; Blesser par. 44, the comparator and processor 103 receives the output of the masking threshold analyzer 102 and the watermark data 7 and modifies watermark data 7 into a modified watermark data 7'; Blesser par. 47, The modified data 7' is the output of the comparator and processor 103 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Blesser for the encoder to adjust, based on a quality indicator from a meter external to the device, a frequency at which the watermarks are encoded in the media signal to synthesize the encoded media signal. One of ordinary skilled in the art would have been motivated because it offers the advantage of optimizing the detectability of the watermark versus audibility trade-off of the audio signal. 

As per claim 2, McMillan as modified, as applied to claim 1, discloses wherein the external input is a command received by the device over a communication link (Lynch par. 49, central site 400 messages each portable device associated with the panelist and/or household data 504, where each message comprises an activation signal).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Lynch for the external input is a command received by the device over a communication link. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation.

As per claim 3, McMillan as modified, as applied to claim 2, discloses wherein the command is received (Lynch par. 49, central site 400 messages each portable 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Lynch for the command is received from an audience measurement entity. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation. 

As per claim 6, McMillan as modified, as applied to claim 1, discloses wherein the trigger is to deactivate the watermark generator (McMillan Fig. 1, watermark generator 127) after a period of time after receipt of the external input (Lynch par. 50, deactivate at a predetermined time thereafter).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Lynch for the trigger is to deactivate the watermark generator after a period of time after receipt of the external input. One of ordinary skilled in the art would have been motivated because it offers the advantage of saving resources when operation is no longer needed. 

As per claim 7, McMillan as modified, as applied to claim 1, discloses further including a feedback receiver to receive the quality indicator (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot , the quality indicator based on a level of watermarking detected (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or some other mechanism to deliver statistics indicating the quality of the detected watermark) by the meter (McMillan Fig. 1, meter 108).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Blesser for a feedback receiver to receive the quality indicator, the quality indicator based on a level of watermarking detected by the meter. One of ordinary skilled in the art would have been motivated because it offers the advantage of optimizing the detectability of the watermark versus audibility trade-off of the audio signal. 

As per claim 10, McMillan as modified, as applied to claim 1, discloses further including a watermark payload extractor to determine a watermark payload (see McMillan par. 23, identification generator 126 using the application identification information for the media application 120 to be embedded in the media), the watermark payload based on a characteristic of the device (see McMillan par. 23, information to be embedded in the media based on application identification information for the media application 120 [characteristic of the device]).


-3-






generate watermarks (McMillan par. 24, The watermark generator 127 may generate the watermarks using any technique for embedding identifying information in media) in a media rendering device (McMillan Fig. 1, watermark generator 127 in a media presentation device 102), the watermarks to be generated for a media signal received by the media rendering device (McMillan par. 43, watermark generator 127 acquires the audio of the media from the media rendering engine 124, processes the audio to inject the watermark into the audio), the watermark generation triggered by an input to the media rendering device (McMillan par. 42, The watermark generator 127 then generates a watermark based on the determined identifier(s) (block 608)); 
an external meter (McMillan Fig. 1, meter 108 external to device 102);
the watermarks are encoded in the media signal to synthesize an encoded media signal (McMillan par. 43, processes the audio to inject the watermark into the audio, and returns the audio to the media rendering engine 124); and 
present the encoded media signal to a user from the media rendering device (McMillan par. 17, presentation of media by the media rendering engine 124). 
McMillan does not explicitly disclose:
triggered by an external input; 
adjust, based on a quality indicator from an external meter, a frequency at which the watermarks are encoded in the media signal to synthesize an encoded media signal.

triggered by an external input (Lynch par. 27, Upon receiving the activation signal 114, portable device 102 becomes operative to sample room audio).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Lynch for triggered by an external input. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation.
Blesser teaches:
adjust, based on a quality indicator from an external meter, a frequency at which the watermarks are encoded in the media signal to synthesize an encoded media signal (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or some other mechanism to deliver statistics indicating the quality of the detected watermark; Blesser par. 44, the comparator and processor 103 receives the output of the masking threshold analyzer 102 and the watermark data 7 and modifies watermark data 7 into a modified watermark data 7'; Blesser par. 47, The modified data 7' is the output of the comparator and processor 103 and it corresponds to the watermark data 7 whose timing, frequency and energy has been modified to be inserted in the audio signal 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Blesser for adjust, based on a quality indicator from an external meter, a frequency at which the watermarks are encoded in the media signal to synthesize an encoded media signal. 

Claims 12-13, 16-17 and 20 are computer readable medium claims reciting similar subject matters to those recited in the device claims 2-3, 6-7 and 10 respectively, and are rejected under similar rationale.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0129841, published May 8, 2014), Lynch et al. (US 2016/0329058, published Nov. 10, 2016), Blesser et al. (US 2016/0078874, published Mar. 17, 2016) and Mears et al. (US 2014/0040929, published Feb. 6, 2014).
As per claim 4, McMillan as modified, as applied to claim 1, discloses the external input (Lynch par. 27, Upon receiving the activation signal 114, portable device 102 becomes operative to sample room audio). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Lynch for triggering to activate based on an external input. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation. 
McMillan as modified does not explicitly disclose:
wherein the external input is a detection of a presence of the meter. 

a detection of a presence of the meter (Mears Fig. 5, detect portable metering device at 114).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Mears for the external input is a detection of a presence of a meter. One of ordinary skilled in the art would have been motivated because it offers the advantage of determining whether or not to apply information generated by the meter. 

 As per claim 5, McMillan as modified, as applied to claim 4, discloses wherein the meter is a wearable meter (McMillan par. 2, portable meters carried and/or worn by the panelists).


Claims 14-15 are computer readable medium claims reciting similar subject matters to those recited in the device claims 4-5 respectively, and are rejected under similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0129841, published May 8, 2014), Lynch et al. (US 2016/0329058, published Nov. 10, 2016), Blesser et al. (US 2016/0078874, published Mar. 17, 2016) and Tehranchi et al. (US 2018/0089790, published Mar. 29, 2018).
As per claim 9, McMillan as modified, as applied to claim 7, discloses the quality indicator (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or some other mechanism to deliver statistics indicating the quality of the detected watermark). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Blesser for the encoder to adjust, based on a quality indicator from a meter external to the device, a frequency at which the watermarks are encoded in the media signal to synthesize the encoded media signal. One of ordinary skilled in the art would have been motivated because it offers the advantage of optimizing the detectability of the watermark versus audibility trade-off of the audio signal.
McMillan as modified does not explicitly disclose:
wherein the quality indicator includes a value corresponding to a sparsity of detected watermarks.  
Tehranchi teaches:
a value corresponding to a sparsity of detected watermarks (Tehranchi par. 9-10, The embedded watermarks are recovered from the content and one or more attributes associated with the recovered watermarks are identified. The attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, density, quality, duration, extent, scale of the recovered watermarks).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of 

Claim 19 is a computer readable medium claim reciting similar subject matters to those recited in the device claim 9, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180124533 A1; Methods And Apparatus For Analyzing Microphone Placement For Watermark And Signature Recovery
A signal transformer to determine a frequency spectrum of a received noise burst; a variance determiner to compute a variance of a frequency band in the frequency spectrum; and a detection rates determiner to determine a recovery rate of at least one of a watermark or a signature based on the computed variance.
US 10236006 B; Digital Watermarks Adapted To Compensate For Time Scaling, Pitch Shifting And Mixing
Pre-processing modules are configured to compensate for time and pitch scaling and shifting and provide compensated audio frames to a watermark detector.
US 20180089790 A1; Signal Continuity Assessment Using Embedded Watermarks
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492